Rehearing denied:

Hamer, J.
The two motions for a rehearing in this case, supported by briefs, require consideration. Counsel are entitled to much credit.for the labor performed. The opinion, ante, p. 342, heretofore adopted declares the statute unconstitutional, not because of its provision that “eight hours shall constitute a day’s labor,” but because the provision *356to employ only union labor “is to limit and restrict the sources of labor and restrict competitive bidding.” The statute does away with competitive bidding, because it provides that the work “shall be done by union labor,” and this clause cuts off the employment of common laborers and the use of common labor in the construction of work performed upon the streets, sewers, boulevards, and parks in cities of the class of South Omaha. Section 3561, Rev. St. 1913, provides: “Ten hours shall constitute one day’s labor, so far as it concerns laborers and mechanics, throughout the state.”
In the opinion nothing is said concerning the fact that eight hours shall constitute a day’s labor, and section 3561, above cited, disposes of the question as to the number of hours that may constitute a day’s labor in this state. Having determined that the statute was unconstitutional because it did away with competitive bidding, we need not discuss the eight-hour provision. The writer of the opinion undertook to show what these cases referred to in the brief for a rehearing had decided, and to allege that they were not adverse to the rule announced in the opinion. There is a short statement as to each case. These cases are not cited for the purpose of showing that they are in point, but to distinguish them and their provisions as compared with the instant case.
In Malette v. City of Spokane, 68 Wash. 578, it appears that a rehearing was granted, and a new opinion is found in 137 Pac. 496. This provides, among other things, that, if the work is done by contract after the reception of bids, it is not required that the contract shall be let to the lowest bidder. This new opinion is a consideration of the subject as applied to “common labor,” and does not refer to union labor or to any restricted class of labor. The legislature of the state of Washington passed an act providing that “eight hours in any calendar day shall constitute a day’s work on any work done for the state or any county or municipality within the state (Rem. & Bal. Code, sec. 6572).” It was also provided that “all work done by contract or subcontract on any building or improvements or *357work on roads, bridges, streets, alleys, or buildings for the state, or any county or municipality within the state, shall be done under the provisions of this act. * * * And for this purpose, this act is made a part of all contract, subcontracts or agreements for work done for tbe state or any county or municipality. (Rem. & Bal. Code, sec. 6573).” Later there was another amendment re-enacting the number of hours constituting a day’s work, and limiting the number to eight hours for each work day (Rem. & Bal. Code, sec. 6575). This act contained a penalty providing that all contracts for such work “might be canceled by the officers of the state, county, or city having supervision of the work, in case of a violation of the statute (Rem. & Bal. Code, sec. 6576). It was further provided in the act that it should be the duty of such officers to incorporate in all such contracts stipulations, “as provided for in this act, and to declare any contract canceled, the execution of which is not in accordance with the public policy of this state as herein declared (Rem. & Bal. Code, sec. 6577).” Following the foregoing acts of the legislature of the state of Washington, the city of Spokane passed an ordinance on August 24, 1909, providing that “eight hours in any calendar day shall constitute a day’s work on any work done for the city of Spokane.” It was provided in section 2 of the ordinance: “Hereafter all laborers employed by the day on municipal work, either directly by the city or by contractors, subcontractors, individuals, partnerships, associations or corporations, on all work for the city, shall receive and be paid not less than $2.75 for a calendar day’s work of eight hours.” After-wards, on March 10, 1910, the city of Spokane passed another ordinance providing “that hereafter all work done by common laborers for the city of Spokane, or for any contractor, subcontractor or other person doing work by contract or otherwise for the city of Spokane, shall receive the sum of three dollars ($3) per day for eight hours’ labor.” The act and the ordinance nowhere mention union labor. Apparently they are gotten up for the benefit *358of the “common laborers” doing work for tbe city of Spokane.
We have carefully examined the authorities cited in the briefs, and we are unable to find a reason for reaching a different conclusion than that we announced in the opinion. The motions for a rehearing are therefore
Overruled.
Letton, Rose and Sedgwick, JJ., not sitting.